Title: James Madison to Thomas Jefferson, 7 July 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     July 7. 1810
          
           Not knowing where I could be enabled to answer the inclosed, with so much confidence in the fact, as in your acquaintance with the historical antiquities of Virginia, I take the liberty of asking whether I may not say to Mr Bassette, that no such accounts as he enquires  after, are known to exist. As he seems desirous of an early answer you will oblige
			 me by a few lines as soon as convenient. 
		  
        